DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on December 15, 2021 has been entered.
Claims 1-3, 6-8, 10-31, 36-38 and 41-46 are pending. Applicant amended claims 1-3, 8 and 14, and added new claims 41-46. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 15, 2021 is being considered by the examiner.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ian Soule on December 30, 2021.
The application has been amended as follows: 

Amend line 3 of Claim 8 as follows: “and out of fluidic communication with the metering channel [via a metering element]. 

Claims 41 and 42 (Canceled)

Claim 43 (Currently Amended) The cartridge of claim 1, further comprising a bottom layer, wherein the burstable seal is formed in [a]the bottom layer[ bonded to the cartridge]. 

Claim 44 (Currently Amended) The cartridge of claim 14, further comprising a bottom layer, wherein the burstable seal is formed in [a]the bottom layer[ bonded to the cartridge]. 

Clams 45 and 46 (Canceled)
Reasons for Allowance
Claims 1-3, 6-8, 10-31, 36-38, 43 and 44 are allowed. 
The following is an examiner’s statement of reasons for allowance:
Petersen et al. (US 2002/0042125 A1) disclose a system comprising a cartridge 101 configured to perform an assay (see Fig. 2), the cartridge 101 comprising: 
-a sample unit 103 configured to receive a biological fluid sample;
-a metering channel 105 configured to meter a volume of the biological fluid sample; 
-a mixing chamber 119 configured to be brought into fluidic communication with the metering channel 105 and to receive a portion of the biological fluid sample, wherein the mixing chamber 119 comprises a lysing assembly (e.g. beads 94) configured to lyse cells present in the biological fluid sample (see [0068] and Fig. 20);
-a reagent chamber 109 including a reagent (see [0048] and [0055]), the reagent chamber 109 being configured to be brought into fluid communication with the mixing chamber 119 so as to mix the reagent with the portion of the biological fluid sample to form a biological fluid sample mixture;
-a reaction well 143 (see [0096] disclosing that chambers are formed as wells) in fluid communication with the reagent chamber 109, the reaction well 143 comprising a reactant (see [0075]) that generates an optical signal in response to reacting with an analyte present in the biological fluid sample mixture (see [0117]);
-a reader assembly 211 configured to receive the cartridge 101 and configured to detect the optical signals (see [0020], [0118] and Fig. 3); and
-a communication assembly (e.g. IR link, see [0116]) for transmitting data to an external device. 
. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL S HYUN whose telephone number is (571)272-8559. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on 571-272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL S HYUN/Primary Examiner, Art Unit 1796